Citation Nr: 1311805	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  03-19 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUES

1.  Entitlement to service connection for cardiovascular disease, to include hypertension and coronary artery disease. 

2.  Entitlement to a total disability rating based on individual unemployability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from November 1969 to July 1976. 

This matter arises to the Board of Veterans' Appeals (Board) from an August 2002 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that in pertinent part denied service connection for a disability characterized as "borderline high blood pressure, with history of myocardial infarction."  The decision also denied entitlement to a total disability rating based on individual unemployability (hereinafter: TDIU).

In February 2006 and July 2007, the Board remanded the cardiovascular claim.  The Board denied the cardiovascular claim in July 2008.  An April 2010 Board decision found that the August 2002 denial of TDIU had also been timely appealed and remanded that claim for development.  

In April 2011, the United States Court of Appeals for Veterans Claims (hereinafter: the Court) vacated and remanded the Board's decision denying service connection for cardiovascular disease, hypertension, and coronary artery disease.  The Board remanded both claims (cardiovascular and TDIU) in December 2011 and in November 2012. 

VA's Appeals Management Center (hereinafter: AMC) issued a supplemental statement of the case in February 2013.  The cover letter informs the Veteran that he may submit additional information or evidence within 30 days.  In March 2013, the Veteran timely submitted a letter in which he reiterated previous contentions.  He also submitted argument for entitlement to TDIU and he expressed disagreement with that portion of a November 2012 Board decision that denied a rating greater than 10 percent for lumbar radiculopathy.  Because his March 2013 correspondence does not contain new evidence or new information concerning his appeals, a remand for initial RO consideration of the letter is not necessary.  With respect to his disagreement with the November 2012 Board decision, the Veteran is hereby advised that if he desires to appeal any portion of the November 2012 Board decision, he must follow the appeal instructions issued with that Board decision.  

Entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran was sound at entry into active military service.

2.  The Veteran did not incur hypertension or other heart disease or cardiovascular injury during active military service.

3.  Medical evidence indicates that a chronic disease did not arise during active service, nor did a chronic disease manifest to a degree of 10 percent or more within a year of separation from active service. 

4.  Competent evidence of continuity of symptomatology has not been submitted.


CONCLUSION OF LAW

Neither cardiovascular disease, nor hypertension, nor coronary artery disease was incurred in active military service, nor may cardiovascular disease, hypertension, or coronary artery disease be presumed to have been incurred in active military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, all remand orders have been complied with.  

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. § 5103A (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for service-connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although the earlier notices do not address the pertinent criteria, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to the claimed cardiovascular disorders. 

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained all VA and private clinical records identified.  A hearing before the undersigned Veterans Law Judge was provided.  The claimant was afforded VA medical examinations and appropriate medical opinions were obtained.  Neither the claimant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2012).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are accorded special consideration for service connection.  Where a Veteran served at least 90 days during a period of war or after December 31, 1946, and a listed chronic disease, such as cardiovascular-renal disease (called also arteriosclerosis, nephritis, and organic heart disease), including hypertension, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease will be presumed to have been incurred in service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1113, 1137 (West 2002); 38 U.S.C.A. § 1112 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b), but, because the Veteran was not in combat, he will not be afforded this consideration.  

The Veteran's Service Treatment Reports (STRs) reflect that he was sound at entry.  There is no notation of any pre-existing relevant condition on his October 1969 enlistment examination report or on an accompanying report of medical history questionnaire.  However, the STRs clearly document that while receiving medical care during active service he often reported a history of childhood heart murmur.  Although he reported of a history of a pre-existing heart murmur several times during active service, his reports do not rise to the level of "clear and unmistakable" evidence of pre-service existence of such disease.  See 38 C.F.R. § 3.304 (b).  Because the presumption of soundness at entry has not been rebutted, aggravation of a pre-existing condition need not be considered.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The salient STRs include a September 1971 dental history questionnaire that reflects that the Veteran reported childhood treatment for a heart murmur that still bothered him.  January, July, and September 1972 dental history questionnaires reflect that he reported a history of treatment for a heart murmur.  A November 1972 neurology consultation report mentions that a systolic murmur was detected over the right sternal border and mentions a reported history of a heart murmur at age 10.  A December 1972 neurology consultation report mentions that sinus arrhythmia was detected. 

On January 31, 1973, the Veteran's blood pressure reading was 160/80-mm Hg while he was being seen for headaches.  A February 1973 X-ray report states that the heart was at the upper limits of normal size and that there was evidence of left ventricular hypertrophy, but no definite evidence of congestive heart failure.  The report states that the conclusion was "Left ventricle hypertrophy." 

A March 1973 X-ray shows a mildly prominent left ventricle.  A March 1973 STR contains a diagnosis of questionable high blood pressure.  A March 1973 cardiology consultation report mentions that a previous neurology consultation had recommended cardiology consultation because of headaches, pulse, pressure, and abnormal chest X-ray.  The report notes occasional palpitations.  The examiner deferred offering an impression.  An April 1973 STR reflects an assessment of no heart disease, but recommends re-evaluation in one year.  

A September 1974 periodic examination report describes the heart as normal.  Blood pressure was 120/68.  The report mentions that the Veteran complained of shortness of breath, chest pain, and heart trouble that were attributed to a history of a heart murmur during childhood.  The September 1974 examination report also reflects that a 1973-dated X-ray showed mild prominence of the left ventricle.

On an accompanying September 1974 report of medical history questionnaire, the Veteran checked "yes' to shortness of breath, pain or pressure in chest, and to heart trouble.  A September 1974 dental history questionnaire reflects that he reported a history of treatment for a heart murmur.  

A January 1976 separation examination report describes the heart as normal and notes a blood pressure reading of 110/78.  On a January 1976 report of medical history questionnaire, the Veteran again checked "yes" to a history of shortness of breath, pain or pressure in chest, and to heart trouble.  The examiner indicated that there was no evidence of a murmur. 

In July 2005, the Veteran claimed that his heart condition is related to exposure to chemicals during service.  He reported that his military occupation was missile maintenance where he was exposed to fuels that can cause serious health problems.  His Form DD 214 confirms that he instructed a missile-fundamentals course.  He submitted two pages from the National Institute of Occupational Safety and Health Pocket Guide to Chemical Hazards (hereinafter: the Pocket Guide).  These pages note that nitrogen dioxide and dimethylhydrazine are toxic.  The Pocket Guide suggests that nitrogen compounds can affect the cardiovascular system and that hydrazine compounds are carcinogenic and can affect the blood vessels.  The Veteran explained that exposure to either can cause non-healing wounds (although he has not reported any such wound).  

The Veteran underwent a VA examination in June 2006.  During the examination, he reported a history of fluctuating blood pressure readings during service.  He reportedly first began taking blood pressure medication around 2000-2001.  He complained of chest pains on exertion and on deep breathing and shortness of breath if he walked a block.  The diagnoses were small scar of the left ventricle wall; large ischemia of heart tissues per the October 2001 myocardial perfusion scan; and, normal left ventricular function with an ejection fraction of 65 percent.  

The June 2006 VA examining physician explained that these diagnoses indicated myocardial infarction with myocardial ischemia.  The diagnoses also included hypertension that arose around 2000.  The physician opined that based upon the findings of mild left ventricle hypertrophy on echocardiogram in 2001 and current normal electrocardiogram and chest X-ray, the likelihood that left ventricle hypertrophy arose in the seventies was very small to negligible.  The physician explained that the Veteran had been treated for headaches during service and that headache pain could have contributed to isolated elevation in blood pressure.  While it was possible that some of the blood pressure elevation was an early stage of hypertension development, the time lapse between the readings and eventual diagnosis of hypertension made it unlikely that was the case.

Concerning hypertension, the physician noted the first hypertension diagnosis in 2000.  The physician then concluded: 

    Although I can't categorically exclude any cardiac abnormality during service, based on the information and rationale enumerated above, hypertension is not at least as likely as not manifested while the Veteran was in active duty or during the one year following separation.  It is also my opinion that his current cardiac disability is not at least as likely as not related to the veteran's military service. 

In April 2008, the Veteran testified before the undersigned that during service one doctor wanted a follow-up but none was performed.  He testified that a diagnosis of left ventricular hypertrophy was first offered in 1982 and that his heart attack occurred around 2002.  He testified that no doctor had related the current problems to the fluctuating readings noted in service. 

The Court's April 2011 memorandum decision specifically found that the Board's July 2008 decision had misdirected its focus on whether the STRs contain an "inservice diagnosis."  The Court instructed, "The focus of the Board's decision should have been on whether the appellant incurred an injury or disease in service, not whether he had a definite diagnosis."  The Court also concluded that the Board had failed to address whether a chronic disease was shown during active service.  The Court noted that because several high blood pressure readings were shown during service, a diagnosis of questionable high blood pressure was made, and left ventricle hypertrophy was shown during active service, the Board should have addressed chronicity.  

In December 2011, the Board remanded the case for an examination.  The Board asked that a physician examine the Veteran and determined the etiology of any cardiovascular disease, hypertension, and coronary artery disease. 

An April 2012 VA heart disease disability benefits questionnaire reflects that upon case review and examination of the Veteran, he does not have heart disease, coronary artery disease, or left ventricle hypertrophy, and, the STRs do not show any of these either.

An April 2012 VA hypertension disability benefits questionnaire reflects that the physician reviewed the pertinent medical history and determined that hypertension did not arise during active service.  The rationale was that the STRs failed to show or document persistent elevations in blood pressure.  

The above-mentioned medical opinions are persuasive, as they are based on accurate facts and are supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value). 

There is little probative value in the Pocket Guide because the Court has held that generic medical literature does not provide the nexus element.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Medical treatise information may be regarded as competent evidence where "standing alone, [it] discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Wallin v. West, 11 Vet. App. 509, 513 (1998).

The lay evidence of record is competent with respect to observance of symptoms readily observable and it is credible, as there is no indication of lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  However, the determination of an issue involving a question of medical expertise requires further analysis of the Veteran's competency.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  In this case, the Veteran's lay testimony that tends to relate a current hypertension disability to active service cannot be afforded any weight because the Veteran is not competent to identify hypertension during active service and because his testimony does not support a later diagnosis by a medical professional.  Furthermore, the Veteran has not alleged continuity of symptomatology dating back to active service.

The above facts compel the Board to find that the Veteran did not incur a heart or cardiovascular injury or disease in service and that no chronic disease was shown during active service.  After considering all the evidence of record, including the testimony, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, 1 Vet. App. at 53.  Service connection for cardiovascular disease, to include hypertension and coronary artery disease, must therefore be denied.  


ORDER

Entitlement to service connection for cardiovascular disease, to include hypertension and coronary artery disease, is denied. 


REMAND

There are two reasons for this remand.  First, clarification of a previous, confusing medical opinion is necessary.  The Veteran will be re-examined for this purpose.  Second, VA must consider the "extra-schedular" component of the TDIU claim.

The Veteran contends that service connected disabilities prevent him from engaging in substantially gainful employment.  His service-connected disabilities currently meet the schedular criteria for TDIU set forth at § 4.16(a).  He has a service-connected low back disability rated 40 percent and sufficient additional service-connected disabilities to combine to 70 percent, effective from July 12, 2004.  Those other service-connected disabilities are left knee osteoarthritis (20 percent), left lower extremity radiculopathy (10 percent), tension headaches (10 percent), right knee osteoarthritis (10 percent), tonsillitis (zero percent), and gastroenteritis (zero percent).  

According to a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, and according to Social Security Administration (SSA) records obtained by the RO, the Veteran last worked full-time in July 1985.  He had worked as a police officer.  He had completed three years of college and he had police academy training.  SSA records indicate that disability from working began on January 14, 2005, but these SSA records indicate that both service-connected and non-service-connected disabilities have contributed to a disability from employment.  

In July 2010, a VA compensation and pension examiner reviewed the pertinent medical history and the list of service-connected disabilities, examined the Veteran, and then offered the following confusing opinion: 

   It is the opinion of this examiner that: 

1. Low back disability would prevent the Veteran from doing full-time work or part time normal work duties on a daily basis, but would not prevent the Veteran from doing light or sedentary work.  Therefore the Veteran is employable from a low back standpoint for sedentary work.

The examiner also made similar findings for lower extremity radiculopathy and for each knee, that is, each of those three disabilities would also prevent working full-time work or part-time, but would not preclude sedentary work.  The examiner also stated that all service-connected disabilities in combination should not preclude full-time sedentary work. 

Although the Board may not second-guess a medical expert based upon its own opinion, it cannot accept a medical opinion that is not clear enough for a lay adjudicator to understand.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  In this case, the Board does not understand how the examiner finds that the service-connected low back disability alone prevents full-time or part-time normal work, but yet concludes that the Veteran remains employable.  A similar question is raised concerning the Veteran's neuropathy, and each knee. 

The Board therefore requests that the AMC schedule an appropriate examination, to be conducted by a physician, to determine whether all service-connected disabilities would, in combination, preclude securing and following a substantially gainful occupation.  

The second reason for this remand is to properly address the extra-schedular component of the TDIU claim.  Although the schedular criteria for TDIU, as set forth at 38 C.F.R. § 4.16 (a), are met as of July 2004, there remains a portion of the appeal period prior to that time in which the § 4.16 (a) schedular criteria are not met.  Therefore, further development is needed to properly adjudicate the TDIU claim.

38 C.F.R. § 4.16 (b) sets forth that for all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16 (a), the rating board should submit a claim for extra-schedular consideration to the Director, Compensation and Pension Service.  The rating board will include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  In Thun v. Shinseki, 572 F.3d 1366, 1370 (Fed. Cir 2009), the Federal Circuit stressed, "...a finding of unemployability is a condition precedent to a referral by the regional office under section 4.16 (b)..."  
\
The Court has stressed that consideration of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If the adjudicator determines that this is so, the second step of the inquiry requires the adjudicator to "determine whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires the adjudicator to refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extraschedular rating is warranted.  Id.

In Thun v Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), the Federal Circuit interpreted and affirmed the Court's three-part test to determine whether an extra-schedular rating is warranted.  The Federal Circuit stressed that Court's three-part test sets forth the following three elements: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Id, at 1368.

The Federal Circuit also stressed: 
     The regulation's use of the phrase "upon field station submission," suggests, at a minimum, that the regional offices and the Board were intended to play some role in evaluating a claim for an extra-schedular rating.  Permitting the regional offices and the Board to issue a "field station submission" in which they recommend extra-schedular consideration still reserves to the Under Secretary and the Director the ultimate authority to approve those recommendations based on whether the Veteran should receive an extra-schedular rating "to accord justice."

Id, at 1370.  

In this case the Court's three part test enunciated in Thun, and Federal Circuit's interpretation thereof, have been met: (1) If unemployability prior to July 12, 2004 is established by the record, then it must be concluded that the established schedular criteria inadequately describe the severity and symptoms of the claimant's disability; (2) the case clearly has presented indicia of marked interference with employment; and (3) if the medical authorities agree that service-connected disabilities produce unemployability, then award of an extra-schedular disability rating would be in the interest of justice.

Accordingly, this case is remanded to the AMC for the following action:

1.  The AMC should obtain up-to-date treatment records and associate them with the claims files.  

2.  The AMC should schedule an appropriate examination, by a physician, to determine whether service-connected disabilities preclude securing and following a substantially gainful occupation.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to the physician for review.  

3.  The physician should note in the examination report that a review of the pertinent medical history was accomplished.  The physician should elicit a history of relevant symptoms from the Veteran and then examine him.  All indicated tests and studies should be conducted and all findings described.  The physician should address whether it is at least as likely as not (50 percent or greater probability), that the Veteran's service-connected disabilities preclude securing or following a substantially gainful occupation, considering his education and occupational experience but without consideration of his age.  A rationale for any opinion should be given.  

4.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of the claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2012).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder, and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

5.  Following the above, the AMC or RO should review all the relevant evidence and adjudicate the TDIU claim.  If the desired benefits are not granted, an appropriate SSOC should be issued.  The Veteran and his representative should be afforded an opportunity to respond to the SSOC before the claims folders are returned to the Board.  

6.  Following development and adjudication of the TDIU claim, if the benefit is not granted, the AMC or RO should submit it to the Director, Compensation and Pension Service, for extra-schedular consideration in accordance with 38 C.F.R. § 3.321 (b).  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  If an examination is scheduled, failure to report for a scheduled examination, without good cause, may have adverse consequences on the claim.  38 C.F.R. § 3.655(b) (2012).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


